Citation Nr: 1420438	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-14 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the Veteran's countable income for the year 2006 was properly calculated for purposes of determining entitlement to VA pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel

INTRODUCTION

The Veteran had active service from May 1968 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision of the Pension Maintenance Center of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In August 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in Houston, Texas.  A written transcript of this hearing has been prepared and associated with the evidence of record.  

In February 2014, the Veteran was erroneously notified that the undersigned was no longer employed by the Board.  As such, the Veteran requested that he be scheduled for a new hearing at his local RO.  This is not necessary, however, as the Acting Veterans Law Judge that conducted the August 2011 hearing is in fact still employed by the Board.  

The Board notes that the claims folder on appeal includes a separate Income Verification Match (IVM) folder separately stored by VA in a secure vault due to containing potentially sensitive financial information.


FINDINGS OF FACT

1.  An IVM program discovered that the Veteran had received earned income for the year 2006 that had not previously been reported to VA.  

2.  The Veteran has confirmed that he did in fact receive unreported income in the form of a check, written in his name, for the amount in question in 2006.  




CONCLUSION OF LAW

The criteria for determining that unreported income from 2006 should not have been used to calculate VA pension benefits have not been met.  38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 1.963, 1.965 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA provisions, however, do not apply in cases such as validity of debt and waiver of overpayment.  See Reyes v. Nicholson, 21 Vet. App. 370 (2007), citing Barger v. Principi, 16 Vet. App. 132 (2002); see also 38 U.S.C.A. § 5302 (West 2002).  

In August 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  The provisions of 38 C.F.R. § 3.103(c)(2) require that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2011 hearing, the undersigned enumerated the issue on appeal.  Also, information was solicited regarding the source of income at issue and the undersigned offered potential sources of evidence which could support the Veteran's theory that the income received should not be attributed as his for VA purposes.  The record was held open for 30 days to allow the submission of additional evidence.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In October 2008, the Veteran was notified that, through an IVM, VA discovered additional income in 2006 that was not reported by the Veteran.  This resulted in an overpayment of VA pension benefits.  Subsequently in July 2009, the Veteran's VA pension was reduced from February 1, 2006, to February 1, 2007, as a result of this additional income.  

The Veteran has not disputed the amount of unreported income received in 2006.  In a November 2008 statement, the Veteran admitted to receiving the money.  At this time, he described it as emergency unemployment benefits due to Hurricane Katrina.  In August 2009, however, he told VA that while a check in the amount discovered by VA was written in his name, he did not keep the money but instead was cashing a check for his brother-in-law's business.  The Veteran provided further testimony about cashing a check for his brother-in-law during his August 2011 hearing.  

Having reviewed the evidence of record, the Board finds that the RO was correct in considering the unreported income from 2006 when calculating the amount of the Veteran's VA pension.  Additional income was discovered by VA and the Veteran has conceded that a check in this amount was in fact written to him in 2006.  While the Veteran has alleged that he did not actually keep any of the money, he has failed to provide VA with any evidence in support of this theory, despite repeatedly being told of the importance of this during his August 2011 hearing.  Furthermore, the Veteran's current theory that this money was somebody else's cashed in his name is not credible in light of his first assertion that such involved emergency unemployment benefits to himself.

As such, there is nothing of record to suggest that the check written to the Veteran in 2006 should not be considered as part of his income.  The RO was correct in counting this unreported income when determining the amount of VA pension benefits.  



ORDER

VA was correct to count unreported income from 2006 in determining entitlement to VA pension benefits.  



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


